EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjeman L. von Rueden on 17 May 2021.

The application has been amended as follows: 
Cancel claims 14 and 15 without prejudice.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In methods for forming an electronic circuit comprising forming a netlist of an electronic circuit having a multiplicity of flip-flops; selecting groups of flip-flops from the multiplicity of flip-flops; providing, for each selected group of flip-flops, an error detection circuit for the flip-flops of the group; and forming the electronic circuit based on the netlist to include the provided error detection circuits, prior art of record does not teach or clearly suggest wherein the error detection circuit comprises generation circuitry configured to obtain bits to be stored by the group of flip-flops, generate error detection bits from the bits to be stored by the group of flip-flops, and to store the generated error detection bits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851                                      /JACK CHIANG/                                                                           Supervisory Patent Examiner, Art Unit 2851